Citation Nr: 0726268	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-14 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iron 
Mountain, Michigan


THE ISSUES

1.  Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services associated with the 
veteran's treatment at Memorial Medical Center from December 
25, 2003, to January 5, 2004.  

2.  Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services associated with the 
veteran's treatment at Memorial Medical Center from January 
10 to January 16, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel

INTRODUCTION

The veteran had active service from October 1972 to November 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the Medical 
Administration Service (MAS) of the Iron Mountain, Michigan, 
Department of Veterans Affairs Medical Center (VAMC) which 
granted payment of the cost of unauthorized private medical 
services associated with the veteran's treatment at Memorial 
Medical Center from December 24 to December 25, 2003, and on 
January 9, 2004, and denied reimbursement or payment of the 
cost of unauthorized private medical services associated with 
the veteran's treatment at Memorial Medical Center from 
December 25, 2003, to January 5, 2004, and from January 10 to 
January 16, 2004.  

This appeal is REMANDED to the MAS.  The Department of 
Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


REMAND

The veteran advances that reimbursement or payment of the 
cost of unauthorized private medical services associated with 
the his treatment at Memorial Medical Center from December 
25, 2003, to January 5, 2004, and from January 10 to January 
16, 2004, is warranted as he is 100 percent 
service-connected; the private treatment was necessitated by 
his life-threatening condition; and VA medical facilities 
were not feasibly available.  

In reviewing the claims files and associated folders, the 
Board observes that clinical documentation associated with 
the veteran's treatment at Memorial Medical Center in 
December 2003 and January 2004 is not of record.  The VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:
1.  Review the record and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the MAS should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006) are fully met.

2.  After receipt of the appropriate 
release, then contact Memorial Medical 
Center and request that it forward copies 
of all available clinical documentation 
pertaining to treatment of the veteran in 
December 2003 and January 2004 for 
incorporation into the record.  

3.  Then readjudicate the issues of 
reimbursement or payment of the cost of 
unauthorized private medical services 
associated with the veteran's treatment 
at Memorial Medical Center from December 
25, 2003, to January 5, 2004, and from 
January 10 to January 16, 2004.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the statement of the case.  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

